DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan Zureikat (2016/0173742).
Regarding applicant claim 1, 10, Hassan Zureikat discloses a hover attachment comprises: 
a housing operable to receive a mobile device having a processor, a memory, and a display ([0012] “electronic device such as a smartphone, being adapted to take pictures or videos of a user, the drone being movable between a first configuration secured to the electronic device and a second configuration detached from the electronic device”; [0010]; [0051]; [0118]; [0130])
at least one sensor operable to detect a position parameter of the mobile device relative to an object under tracking, the object comprising a head of a user ([0115]-
a regulator operable to maintain, responsive to the detecting, the mobile device in a hover relation to the object under tracking ([0122] “fifth phase comprises stabilizing the drone 14.  During this fifth phase, the sensors send to the drone information about the movement of the drone… adjusts its position thanks to the sent information”);
wherein the display of the mobile device housed in the hover attachment is a situational display positioned at a hovering distance from the head of the user enabling the user's hands-free interaction with the display ([0115] “flying distance”; [0045] “comprises a display”; [0051] “the drone plays the role of a third hand that enables a user taking pictures of himself”).

Regarding applicant claims 2, Hassan discloses wherein the housing comprises an aerial device and the object under tracking is a user ([0110] “the drone is in the first configuration secured to the electronic device”)
	
	Regarding applicant claims 5, Hassan discloses wherein the housing comprises a wearable, flexible and elongated peripheral ([0098]-[0100] “the rod 28 is configured to connect the camera holder to the body. The rod is made of a flexible material, for example flexible plastic”), 
the object under tracking is a head of a user, and the hover relation comprises a spaced apart relation of the head and the peripheral ([0115]-[0116] “orientating the 

Regarding applicant claim 6, Hassan discloses further comprising a controller and short range communications means operable to communicate with a subsystem of the mobile device ([0084] “wireless communication”). 
Regarding applicant claim 7-9, Hassan discloses wherein the at least one sensor comprises a plurality of sensors selected from: one or more gyroscopes, one or more accelerometers, and one or more cameras ([0012] “camera”; [0104] ”sensors”; [0105] “laser or acoustic sensors”).

Regarding applicant claim 11, Hassan discloses a method comprising: 
providing a situational display interface on a display of a mobile device mounted in a hover attachment ([0115] “flying distance”; [0045] “comprises a display”; [0051] “the drone plays the role of a third hand that enables a user taking pictures of himself”) positioned at a hovering distance from an object under tracking comprising a head of a user [0115]-[0116] “orientating the camera so that the user be in the field of the camera”; [0118] “predefined angles with regards to the face of the user in order to take selfies”); 
detecting a movement of the object under tracking in hover relation to the mobile device mounted in the hover attachment ([0121] “commanding the drone so that the drone follows a tagged face or a tagged object”); and 


Regarding applicant claim 12, Hassan discloses a mobile device mounted in a hover attachment comprising: 
a display; at least one processor coupled to the display and operable to ([0045] “display”): 
provide a situational display interface on the display ([0115] “flying distance”; [0045] “comprises a display”; [0051] “the drone plays the role of a third hand that enables a user taking pictures of himself”) positioned at a hovering distance from an object under tracking comprising a head of a user [0115]-[0116] “orientating the camera so that the user be in the field of the camera”; [0118] “predefined angles with regards to the face of the user in order to take selfies”); 
detect a movement of an object under tracking comprising a location of a head of a user in hover relation to the mobile device positioned at a hovering distance from the head of the user ([0121] “commanding the drone so that the drone follows a tagged face or a tagged object”); and 
when the detected movement is associated with a position change function, control the hover attachment to maintain the hover relation between the mobile device and the object under tracking, wherein hover relation enables the user's hands-free interaction with the situation display ([0122] “stabilizing the drone 14”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan Zureikat (2016/0173742) in view of Liao (2018/0067503).
Regarding applicant claim 3, Hassan Zureikat discloses wherein the aerial device comprises an unmanned aerial vehicle selected from one of: a drone ([0051] “drone”)
but is silent concerning an aerial balloon.
Liao teaches an orientation control method for a drone (title).  Liao teaches a “drone system comprises a drone such as steamboat, hot-air balloon, rotorcraft or airplane” ([0025]).  The invention performs positioning and orientating of drones so user can control the drone for selfies ([0039]).

Regarding applicant claims 4, Hassan Zureikat discloses the aerial device comprises but is silent concerning an aerial balloon and one or more thrusters, and the regulator comprises a thruster control system.
Liao teaches an orientation control method for a drone (title).  Liao teaches a “drone system comprises a drone such as steamboat, hot-air balloon, rotorcraft or airplane” ([0025]).  The invention performs positioning and orientating of drones so user can control the drone for selfies ([0039]).
Although Hassan Zureikat silent concerning the aerial vehicle being an aerial balloon, it would have been obvious to one of ordinary skill in the art at the time of invention to use the drone of Hassan Zureikat with the teaching of Liao to include such things as steamboat, hot-air balloon, rotorcraft or aircraft since these are known types of UAV and would have been well within the scope of invention to substitute.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Claims 1-2, 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan Zureikat (2016/0173742).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan Zureikat (2016/0173742) in view of Liao (2018/0067503).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661